Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “after removing the tape carrier, forming a first insulating layer on the first and second active surfaces; forming a first redistribution layer electrically connected to the first and second connection pads on the first insulating layer; surface-mounting an interconnection bridge on the first redistribution layer to electrically connect the first and second connection pads to each other; forming a second insulating layer embedding the first redistribution layer and the interconnection bridge on the first insulating layer; and forming a second redistribution layer electrically connected to the first redistribution layer on the second insulating layer”; of claim 16 stating “forming a first connection structure having a first surface facing the first and second active surfaces and a second surface opposing the first surface and including a first redistribution layer electrically connected to the first and second connection pads; disposing an interconnection bridge on the second surface of the first connection structure to be spaced apart from the second surface of the first connection structure and connected to the first redistribution layer through a connection member to electrically connect the first and second connection pads to each other; and forming a second connection structure embedding the interconnection bridge, and including a second redistribution layer electrically connected to the first redistribution layer”; and of claim 20 stating “forming a first connection structure having a first surface facing the first and second active surfaces and a second surface opposing the first surface and including a first redistribution layer electrically connected to the first and second connection pads; disposing an interconnection bridge on the second surface of the first connection structure to be spaced apart from the second surface of the first connection structure and connected to the first redistribution layer through a connection member to electrically connect the first and second connection pads to each other; and forming a second connection structure embedding the interconnection bridge, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/ERROL V FERNANDES/Primary Examiner, AU 2894